Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amended, filed 1/28/2022, that cancelled claims 2, 4-6, 8-18, 16, 19, 21-23, 25-44, 46-48, 51, 53-58, 60-62, 65-66, 68-81, 84-97, 100-101, and 103-104, is acknowledged.  Claims 1, 3, 7, 14, 15, 17, 18, 20, 24, 45, 49, 50, 52, 59, 63, 64, 67, 82, 83, 98, 99 and 102 are pending.  
Election/Restrictions
	In the Reponse to Restriction Requirement, filed 1/28/2022, Applicant elected Group I, claims 1, 3, 7, 14, 15, 17, 18, 20, 24, 52, 67 and 82, drawn to methods comprising administering an effective amount of a CARP-1-NEMO inhibitor to a subject with cancer.  For species, Applicants elected 1-(3,4-dihydroxyphenyl)-2-[(1-(4-methylphenyl)-1H-tetrazol-5-yl)thio]ethenone (SNA-1), claims 1, 3, 7, 14, 15, 17, 18, 20, 24, 52 and 67, as the CARP-1-NEMO inhibitor and breast cancer, claim 7, as the cancer.
Applicant's election with traverse, of Group I and the species of CARP-1-NEMO inhibitors and species of cancers, in the reply filed on 1/28/2022 is acknowledged.    The traversal is on the grounds that the restriction requirement does not provide sufficient basis to indicate that examination of more than one of the ‘groups’ or ‘species’ would overly burden the Examiner.  This is not found persuasive because the three groups of inventions are distinctly classified and directed toward different categories of invention, as discussed in the 12/16/2021 restriction requirement.  
The requirement is still deemed proper and is therefore made FINAL. 
Claims 1, 3, 7, 14-15, 17-18, 20, 24, 52, and 67 are examined on the merits herein.
Priority
	The instant application claims priority to provisional application 62/908,867, filed 10/1/2019.
Specification
The disclosure is objected to because of the following informalities: Table 2 on page 69 of the specification is blurry, rendering the text and compounds unreadable.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 67 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 14, 15, 17, and 67 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2009/078587 to Ryu (PTO-892).
Ryu ‘587 teaches a composition for the treatment of cancer containing tria-zolyl-thio-ethanone derivatives for inhibiting the activity of protein phosphatases Cdc25A, CDC25B, CDC25C, PTP1B, Prl-3, LAR, CD45, Yop, PP1 or VHR (abstract, pg. 23, claim 6).
Exemplified tria-zolyl-thio-ethanone derivatives include:
Compound 4
Compound 6
Compound 18

    PNG
    media_image1.png
    140
    408
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    158
    424
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    143
    395
    media_image3.png
    Greyscale

Compound 19

    PNG
    media_image4.png
    165
    401
    media_image4.png
    Greyscale


(pgs. 10-13, 22-23, claim 4).  
	Compound 4 meets the limitations of the instantly claimed formula when R1a and R2a are H, Z is -S-, Ar1 is 5-membered heteroaryl, substituted with two C6 aryls, wherein one C6 aryl is substituted with CH3, a C1-C4 alkyl, and the other C6 aryl is substituted with zero groups.  

	Compound 18 meets the limitations of the instantly claimed formula when R1a and R2a are H, Z is -S-, Ar1 is a 5-membered heteroaryl, substituted with two C6 aryls, wherein one C6 aryl is substituted with a C1 alkoxy and the other C6 aryl is substituted with zero groups.
	Compound 8 meets the limitations of the instantly claimed formula when R1a and R2a
The cancers to be treated are breast cancer, rectal cancer, non-Hodgkin’s lymphoma, prostate cancer, pancreatic ductal adenocarcinoma, lung cancer and bone marrow cancer (page 23, claim 8).
While the prior art does not specifically teach the exemplified compounds above as  CARP-1-NEMO inhibitors, wherein they inhibit the binding of CARP-1 to NEMO and suppresses pro-inflammatory cytokines, they meet the structural limitations of the instant compounds.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/078587 to Ryu (PTO-892) as applied to claims 1, 7, 14, 15, 17, and 67 above.
Ryu is applied as discussed in the above 35 U.S.C 102 rejection.
While Ryu ‘587 teaches compounds of the instant formula, it differs from that of the instant invention in that it does not exemplify 1-(3,4-dihydroxyphenyl)-2[{(1-(4-methylphenyl)-1H-tetrazol-5-yl)thio}ethenone (SN-1).
Ryu ‘587 teaches compounds of the generic formula: 
    PNG
    media_image5.png
    123
    265
    media_image5.png
    Greyscale
(page 21). 
Exemplified as Compound 8 is 
    PNG
    media_image6.png
    168
    359
    media_image6.png
    Greyscale
(pg. 11).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the methyl groups on 
    PNG
    media_image7.png
    171
    359
    media_image7.png
    Greyscale
, compound 8 of Ryu ‘587, with -OH groups to arrive at 1-(3,4-dihydroxyphenyl)-2[{(1-(4-methylphenyl)-1H-tetrazol-5-yl)thio}ethenone (SN-1), 
    PNG
    media_image8.png
    106
    165
    media_image8.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to substitute 
    PNG
    media_image9.png
    96
    134
    media_image9.png
    Greyscale
with 
    PNG
    media_image10.png
    76
    70
    media_image10.png
    Greyscale
, with a reasonable expectation of success, because Ryu .    

Claims 18, 20, 24 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/078587 to Ryu (PTO-892) as applied to claims 1, 7, 14, 15, 17, and 67 above, and further in view of US 2006/0281736 to Prevost (PTO-892), as evidenced by NIH Clinical Info (PTO-892).
Ryu ‘587 is applied as discussed in the above 35 U.S.C 102 rejection.
Ryu ‘587 differs from that of the instantly claimed invention in that it does not teach further administering a chemotherapeutic agent or a DNA damage inducing agent, enhancing the efficacy of a chemotherapeutic agent, or enhancing a chemotherapeutic response.
Prevost ‘736 teaches a Cdc25 phosphatase inhibitor in combination with at least one other anti-cancer agent for a therapeutic use which is simultaneous, separate or spread over time in the treatment of cancer (abstract).  
5-fluorouracil, doxorubicin, camptothecin, and more compounds are taught as other anti-cancer agents (abstract).  5-fluorouracil and camptothesin are recited as specific DNA damage-inducing agents on page 68 of the specification.  5-fluorouracin, doxorubicin and camptothesin are recited as specific chemotherapeutic agents on page 68 of the instant specification.  
Prevost ‘736 teaches that preferably, the combination produced presents a synergy in the treatment effect (paragraph 16).  
Breast cancer, lymphomas, cancers of the neck and head, cancer of the lung, cancer of the colon, cancer of the prostate and cancer of the pancreas are cancers that can be treated by this method (paragraph 290). 

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the chemotherapeutic and DNA damaging inducing agents of Prevost ‘736 to the methods of treatment of by Ryu ‘587, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add the chemotherapeutic and DNA damaging inducing agents of Prevost ‘736 to the methods of treatment of by Ryu ‘587, with a reasonable expectation of success, because Prevost ‘736 and Ryu ‘587 are both directed to method of treating cancer with Cdc25 inhibitors and Prevost ‘736 teaches the combination of the Cdc25 inhibitors with chemotherapeutic or DNA damaging inducing agents as producing a synergy in the treatment effect.  Furthermore, combining prior art elements, such as treatments for cancer, according to known methods, yields the predictable result of treating cancer. 
One of ordinary skill in the art would have been motivated to describe the methods of the combined teachings of Prevost ‘736 and Ryu ‘587 as enhancing the efficacy of a chemotherapeutic or DNA damage-inducing agent or enhancing a chemotherapeutic effect, with a reasonable expectation of success, because Prevost ‘736 teaches the combination of the Cdc25 inhibitors with chemotherapeutic or DNA damaging inducing agents as producing a synergy in the treatment effect.  As evidenced by the glossary of NIH-Clinical Info, drug synergism is an interaction between two or more drugs that causes the total effect of the drugs to be greater than the sum of the individual effects of each drug. 
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622